15‐88‐cv 
Mazhar Saleem, et al. v. Corporate Transportation Group, Ltd., et al. 
                                            
                     UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 
                                            
                                September Term 2015 
                                            
           (Argued: February 5, 2016               Decided: April 12, 2017) 
                                            
                                     No. 15‐88‐cv 
                                            
                      –––––––––––––––––––––––––––––––––––– 
                                            
MAZHAR  SALEEM,  Individually  and  on  behalf  of  all  others  similarly  situated, 
JAGJIT  SINGH, Individually and on behalf of all others similarly situated, ANJUM 
ALI, MALOOK SINGH, CARLOTA BRIONES, JAIRO BAUTISTA, JOSE CABRERA, MARLENE 
PINEDO,  MIRIAM  SOLORZANO,  MOHAMMAD  MIAN,  MOHAMMAD  SIDDIQUI,  S. 
PEDRO  DUMAN,  RAJAN  KAPOOR,  WILMAN  MARTINEZ,  JOSE  SOLORZANO,  LUIS  A. 
PEREZ,  RANJIT  S.  BHULLAR,  LUIS  M.  SANCHEZ,  ANWAR  BHATTI,  AVNEET  KOURA, 
MAHER  MAQSOOD,  ATIF  RAZAQ,  BHAVESH  SHAH,  KHUSHWANT  SINGH,  JAMSHED 
CHOUDHRY,  AZIZ  URREHMAN,  HASAN  KHALBASH,  PETER  PANZICA,  ROBINSON 
MATA,  HILARIO  A.  SANCHEZ,  MANSOR  AHMED  RANA,  BAUDWIN  KOURI,  ALEXIS  S. 
GACIA‐ALBERTO,  MUHAMMAD  I.  CHOUDHRY,  ANA  M.  HERRA,  MARISOL  ESPINAL, 
WALID  HAMEHO,  ALEXANDER  SCHWALLB,  ERIC  JARMON,  KEITH  DANIEL,  RAFAEL 
RIJO,  BABAB  HAFEEZ,  NORMAN  LEVINE,  MARIO  GUERRERO  BATANTA,  LIANG  HUA 
MA,  WILLIAM  MARTINEZ,  MOHAMMED  A.  MUSA,  KERRY  BOBB,  HARJAR  RAHMAN, 
ELPIDIO  HELENA,  TAMER  RASHDAN,  MENA  MICHAEL,  FELIX  L.  CARABALLO,  MARK 
SHINDER,  JOHN  M.  HIDALGO,  ODISHI,  INC.,  KIRK  HAYDEN,  BARTOLOME  ROSARIO, 
LUIS  VASQUEZ,  IRFAN  SHAFI,  MOHAMMAD  A.  SIDDIQUI,  WADE  QUASHIE,  JIMMY 
CHEN,  JEFF  M.  GRAVESANDE,  EDISSON  BARROS,  ANDRZEJ  OLECHNOWICZ,  NICK 
WIJESINGHE,  (Point to Point Car & Limo Inc.),  JACK  GOLDEN,  FIROZ  AHMED,  PAUL 
GLIBAUSKAS,  FELIX  A.  PAULINO,  JUAN  DE  LOS  SANTOS,  CHOWDHURY  ANOWAR, 
ZONG  RONG  ZHU,  MOHAMMED  GAZI  ALI,  MEI  YAO  LIU,  KATELYN  SANTOS,  JOSE 
JAIMES,  IBRAHIM  DESOOKI,  DONGSEDG  YOO,  JORGE  MONAKS,  MALIK  HUSSAIN, 
MARCOS  MENDEZ,  LUIS  AUCAPINA,  ANDERSON  GONZALEZ,  TOWON  STEWART, 



                                          1 
FERAS ISSA, LENKIN PANTALEON, EDGAR AUCAPINA, CELSTINO MONTERO, MIKHAIL 
GERBER,  ZYDAN  ELNAHAR,  DEXTER  PUSEY,  RANGDEU  MULTANI,  SATNAM  SINGH, 
XIANGBO LI, HUANG XIONG JIE, RAFAEL  A. RISO, ISMAEL MEJIA, KULDIP SINGH, JAN 
A.  KALDA,  JEEWAN  SINAH,  WILSON  A.  SANTOS,  SOHAN  SINGH  GILL,  EUCLIDES 
PENA,  LESTER  C.  MCDONALD,  NORMAN  HO,  GENNADI  PETROVSKI,  SATNAM  SINGH, 
ZENXIN  WANG,  NOBLE  YOUNG,  FRANCOIS  FAN‐FAN,  MUHAMMAD  I.  CHOUDHRY, 
FABIAN  MARTINEZ,  KONSTANTIN  KATZ,  RAFAEL  OSORIA,  NWALA  GABRIEL,  JOSE  M. 
SOLORZANO,  UBALDO  DE  LOS  SANTOS,  HARRIKISSOON  SEEJATTAN,  HARJAR 
RAHMAN,  ADEL  ELKAZAZ,  PEDRO  M.  PIASENCIA,  KHORSHED  ALAM,  GARNELL 
WRIGHTEN,  REFAT  BHUIYAN,  LEO  K.  STEWART,  JEFF  M.  GRAVESANDE,  AHMED 
NISAR,  DANJIT  SINGH,  HUMAYUN  KABIR  HUSSAIN,  MOHAMMED  A.  MUSA,  HARNEK 
SINGH  WHAR,  SHASHI  BHATIA,  GOGINDER  SINGH,  ABDELILAH  ELKARHAT, 
MANINDER  SINGH,  JO  GINDER‐SINGH,  WILMAN  MARTINEZ,  HARVINDER  KHAMRA, 
DAVID  A.  SANCHEZ,  SYED  FIROZUDDIN,  DARIUSZ  RYDZEWSKI,  YASAR  KAHRAMAN, 
ALI  GAZI  MOHAMMED,  AHMED  M.  BAKIER,  ONRIS  DE  LA  ROSA,  HARVINDER  S. 
BHAMRA,  IMTIAZ  H.  QUERESHI,  DAMIR,  AHMED  ISMAIL,  MUNISH  KUMAR,  PAUL 
GLADKEVITCH,  TARLOCMAN  PAL  SINGH,  (T.P),  ADAM  KLAG,  AL  WONG  ZHANG, 
MUSTAPHA  RAHMOUWI,  MAHAMMAD  ALI  SIDDIQUE,  SHENG  ZHANG  LU,  GUSTAVO 
GARCIA,  ASHWIN  KUMAR,  INDERJIT  SINGH,  MAN  CHENG,  BALWINDER  SINGH, 
JAWAID  KAYANI,  SUKHDEV  SINGH,  FERNANDO  AVENDANO,  XIONG  WEI  MI, 
MOHAMMAD  ISLAM,  DONGSEOG  YOU,  TAOJOCHAN  SIHGH,  RATIC  SHIVIONOV, 
JAGDISH  KAL,  GABRIEL  PIZHA,  ANOMWAR  I.  CHOWDHURY,  SAMSON  LIAU,  NESTOR 
TERAN,  RAJAN  DODEJA,  SOCRATES  GREGORIADIS,  SAAD  ATTIA,  ANTHONY  KHAN, 
RAMON  A.  ALMONTE,  BADLANI  PRAKASH,  JUAN  A.  SOTO,  MUNJED  SHABANEH,  JOSE 
SOLORE,  JOSE  M.S.,  ROXANA  A.  ZETINO,  IRFAN  SHAFI,  ARCELIA  BARROS,  CHEUNG 
YEUNG,  POINT  TO  POINT  CAR  &  LIMO,  INC.,  VISHAMBER  TUKREL,  YING  TIAN  LEI, 
MIKHAIL  ZEMKO,  TAHIR  AZIZ,  WEN  ZHONG  LI,  KE  GENG  SHI,  N.  WESESINGHE, 
CHRISTINA  SANCHEZ  MONTERO,  KULYK  OLEG,  ARIEL  RESTITUYO,  SHUHRAT 
KHAKBERDIYER,  ANGEL  M.  GAYA,  BAYRAM  ONBASI,  JORGE  CONTRERAS,  JUAN  C. 
MOGROVEJO,  XUN  LI  FAN,  SAMEH  S.  BASILY,  JOSE  PINTO,  RAMADAN  S.  KENAWI, 
DONAVAN  JAMES,  IBRAHIM  ONBASI,  AMANDA  SINGH,  SULEYMAN  ISSI,  WAZIR 
MUGHAL,  ETIENNE  TCHITCHUI,  DIOGENES  PION,  IJAZ  MAHBOOB,  PEDRO  PAZMINO, 
JING  JING  WANG,  AZID  RIAZ,  GURMAIL  SINGH,  ASAND  FARA,  LAWRENCE  CALLISTE, 
GUO  BAO  XUAM,  JEETU  MULTANI,  KING  WAH  YIU,  ANJUM  ALI,  GURMAIL  SINGH,  
 




                                         2 
AHMED  ALJAHMI,  BUO  XUAN  GUO,  AMERICAN  CAR  LIMO  TOURS,  INC.,  MOHAMED 
ABDELAAL, KHEMLHAND KALIKA, MUNISH KUMAR, SHAHIDULLAH DULAL, 
 
                                   Plaintiffs‐Appellants, 
                                                
                                             ‐v.‐ 
                                                
CORPORATE  TRANSPORTATION  GROUP,  LTD.,  CORPORATE  TRANSPORTATION  GROUP 
INTERNATIONAL,  CORPORATE  TRANSPORTATION  GROUP  WORLDWIDE,  INC.,  NYC  2‐
WAY  INTERNATIONAL,  LTD.,  ALLSTATE  CAR  &  LIMOUSINE,  INC.,  ARISTA  CAR  & 
LIMOUSINE,  LTD.,  TWR  CAR  &  LIMOUSINE  SERVICE,  LTD.,  EXCELSIOR  CAR  AND 
LIMOUSINE, INC., HYBRID LIMO EXPRESS, INC., EDUARD SLININ, GALINA SLININ, 
                                                
                                  Defendants‐Appellees.* 
 
–––––––––––––––––––––––––––––––––––– 
 
Before: LEVAL, LIVINGSTON, AND CARNEY, Circuit Judges. 
 
        Plaintiffs‐Appellants,  black‐car  drivers  in  the  greater  New  York  City  area 
affiliated  with  Defendants‐Appellees,  owners  of  black‐car  “base  licenses”  and 
related  entities,  appeal  from  the  September  24,  2014  judgment  of  the  United 
States District Court for the Southern District of New York (Furman, J.) granting 
Defendants’  motion  for  summary  judgment,  rejecting  Plaintiffs’  claim  that  they 
are “employees,” rather than “independent contractors,” within the meaning of 
the  Fair  Labor  Standards  Act  (“FLSA”),  29  U.S.C.  §  201  et  seq.    For  the  reasons 
stated below, we AFFIRM the judgment of the district court.   
         
                              RACHEL  M.  BIEN,  Outten  &  Golden  LLP,  New  York, 
                              N.Y.  (Michael  N.  Litrownik,  Michael  J.  Scimone,  
                              Outten  &  Golden  LLP,  New  York,  N.Y.;  Stephen  H. 
                              Kahn, Kahn Opton LLP, Fort Lee, N.J., on the brief), for 
                              Plaintiffs‐Appellants. 
                               

                                                            
              *
                 The Clerk of the Court is directed to amend the caption of the case. 


                                                               3 
        EVAN J. SPELFOGEL, Epstein Becker & Green, P.C., New 
        York, N.Y., (Samuel Estreicher, New York, N.Y., on the 
        brief), for Defendants‐Appellees. 
         
        JESSE  ZVI  GRAUMAN  (M.  Patricia  Smith,  Jennifer  S. 
        Brand,  Paul  L.  Frieden,  on  the  brief),  U.S.  Department 
        of Labor, Office of the Solicitor, Washington, D.C., for 
        Amicus Curiae the Secretary of Labor.  
         
        Shannon  Liss‐Riordan,  Lichten  &  Liss‐Riordan,  P.C.; 
        Catherine K. Ruckelshaus, National Employment Law 
        Project,  New  York,  NY,  for  Amici  Curiae  The  National 
        Employment  Law  Project,  National  Employment  Lawyers’ 
        Association,  Legal  Aid  Society  of  New  York,  The  Urban 
        Justice Center, and Make the Road New York.  
         
        RICHARD  H.  DOLAN  (Wayne  I.  Baden  and  Elizabeth 
        Wolstein,  on  the  brief),  Schlam  Stone  &  Dolan  LLP, 
        New York, N.Y., for Amicus Curiae Black Car Assistance 
        Corporation. 
 
        Steven  G.  Mintz,  Jeffrey  D.  Pollack,  Mintz  &  Gold 
        LLP, New York, N.Y., for Amici Curiae Mark Malchikov, 
        Pavel Borisov, Anton Sirouka, Alex Borden, Vleriy Vishin, 
        Michael Baier, and Josef Nusenvaum. 
         
        WARREN  POSTMAN,  U.S.  Chamber  Litigation  Center, 
        Inc.,  Washington,  D.C.,  (Michael  J.  Gray,  Brent  D. 
        Knight,  Jones  Day,  Chicago,  Ill.,  on  the  brief),  for 
        Amicus  Curiae  the  Chamber  of  Commerce  of  the  United 
        States of America. 
 
     




                       4 
DEBRA ANN LIVINGSTON, Circuit Judge: 
 
     Plaintiffs‐Appellants  (“Plaintiffs”),  black‐car  drivers  in  the  greater  New 

York  City  area,  brought  this  action  in  the  United  States  District  Court  for  the 

Southern  District  of  New  York,  asserting  claims  against  Defendants‐Appellees 

(“Defendants”),  owners  of  black‐car  “base  licenses”  and  affiliated  entities, 

pursuant  to  the  Fair  Labor  Standards  Act  (“FLSA”),  29  U.S.C.  §  201  et  seq.,  and 

the New York State Labor Law (“NYLL”), N.Y. Lab. Law § 650 et seq., for, inter 

alia,  unpaid  overtime.    The  district  court  (Furman,  Judge),  after  conditionally 

certifying  a  collective  action  under  the  FLSA,  granted  Defendants’  motion  for 

summary  judgment  on  both  the  FLSA  and  NYLL  claims  as  to  both  the  named 

and opt‐in Plaintiffs, concluding that “as a matter of law, Plaintiffs are properly 

classified  as  independent  contractors  rather  than  employees”  for  purposes  of 

both  statutes.    Saleem  v.  Corp.  Transp.  Grp.,  Ltd.,  52  F.  Supp.  3d  526,  543,  545 

(S.D.N.Y. 2014).  We agree with the district court that, “even when the historical 

facts and the relevant factors are viewed in the light most favorable” to Plaintiffs, 

they  constitute  independent  contractors  for  FLSA  purposes  as  a  matter  of  law.1  


                                                            
        Although Plaintiffs appealed from the district court’s September 24, 2014 grant 
              1

of  summary  judgment  as  to  their  FLSA  and  NYLL  claims,  Plaintiffs’  briefs  on  appeal 
make  no  mention  of  the  NYLL,  and  instead  focus  exclusively  on  the  FLSA.  
Accordingly, we deem Plaintiffs’ NYLL claims waived for purposes of this appeal.  See 


                                                               5 
Barfield  v.  N.Y.C.  Health  &  Hosps.  Corp.,  537  F.3d  132,  144  (2d  Cir.  2008).  

Accordingly, we affirm the judgment of the district court. 

                                                                              BACKGROUND 

                                                                                      I. Facts2 

              Plaintiffs are black‐car drivers in the tri‐state area who owned or operated 

black‐car  franchises  and  were  affiliated  with  Defendants.3    Six  Defendants 

(collectively,  “Franchisor  Defendants”)  each  own  a  “base  license”  that  allows 

them  to  operate  a  black‐car  dispatch  base  in  New  York  City,  and  to  sell 

franchises  to  individual  drivers.4    See  35  R.C.N.Y.  §  59A‐03(c).    The  remaining 

three  Defendants  are  various  incarnations  of  the  “Corporate  Transportation 
                                                                                                                                                                                                
Hughes  v.  Bricklayers  &  Allied  Craftworkers  Local  No.  45,  386  F.3d  101,  104  n.1  (2d  Cir. 
2004).  
         
        2 Except as otherwise noted, the following facts are undisputed. 

         
        3  Black  cars  are  a  type  of  for‐hire  vehicle  (along  with  livery  vehicles  and 

limousines)  that  provide  ground  transportation  by  prearrangement  with  customers.  
Black  cars  are  dispatched  by  —  and  must  be  affiliated  with  —  bases  specific  to  their 
vehicle type.  Rules of the City of New York (“R.C.N.Y.”), Tit. 35 §§ 59A‐03(e), ‐04(h)–(i).  
While  the  rules  defining  livery  and  limousine  bases  do  not  specify  who  may  own 
affiliated  vehicles,  black  cars  affiliated  with  a  black‐car  dispatch  base  must  be  owned 
“by  Franchisees  of  the  Base  or  .  .  .  members  of  a  cooperative  that  operates  the  Base.”  
Compare id. §§ 59A‐03(b)–(c) with id. §§ 59A‐03(j)–(m). 
 
        4 These Defendants are NYC 2‐Way International, Ltd. (“NYC 2‐Way”); AllState 

Private Car & Limousine (“AllState”); TWR Car and Limo, Ltd. (“TWR”); Excelsior Car 
and Limo, Inc. (“Excelsior”); and Hybrid Limo Express, Inc. (“Hybrid”).   
 


                                                                                              6 
Group”  (collectively,  “CTG”),  which  provides  administrative  support  for  the 

operation of the Franchisor Defendants’ dispatch bases (as well as for 126 other 

for‐hire  vehicle  enterprises)  by  handling,  inter  alia,  billing,  referral,  payment, 

bookkeeping, accounting, voucher processing, and dispatching.5  The Franchisor 

Defendants and CTG operate out of a single facility in Brooklyn and constitute “a 

single  integrated  enterprise  and/or  joint  employer  for  the  purposes  of  the 

[FLSA].”    Joint  Appendix  [“J.A.”]  1317.    Among  the  approximately  70  people 

employed in CTG’s dispatch unit at the time relevant here, 40 were in billing, six 

or seven were in customer service, five were in driver relations, and at least two 

were in sales.6  There were roughly 700 black cars affiliated with the Franchisor 

Defendants’  dispatch  bases  and  operating  under  the  CTG  umbrella.    CTG’s 

clients  were  primarily  corporate  entities,  such  as  Deutsche  Bank  and  Bank  of 

America.   



                                                            
           These  three  Defendants  are  Corporate  Transportation  Group,  Ltd.;  Corporate 
              5

Transportation  Group  International; and Corporate  Transportation  Group  Worldwide, 
Inc.  Individually named Defendant Eduard Slinin is the president of these companies.  
He  and  his  wife,  Galina  Slinin,  are  also  controlling  shareholders  in  some  of  the 
Franchisor Defendants.  
 
        6 CTG’s employees, unlike Plaintiffs, are issued W‐2 Forms which document their 

pay. 
          


                                                               7 
              The named Plaintiffs rented or purchased their franchises directly from the 

Franchisor Defendants or, in some cases, from other franchisees.7  Plaintiffs who 

rented  franchises  paid  $130  to  $150  per  week,  while  Plaintiffs  who  purchased 

their  franchises  directly  from  a  Franchisor  Defendant  did  so  pursuant  to 

franchise agreements, which required them to pay franchise fees ranging from a 

nominal  amount  (or  even  nothing)  to  as  much  as  $60,000.    The  franchise 

agreements  also  required  franchisees  to  pay  additional  fees,  some  upfront  and 

some  recurring,  which  varied  from  agreement  to  agreement.    (For  example,  in 

exchange  for  a  high  upfront  fee,  “Platinum”  franchises  offered  by  certain 

Franchisor Defendants provided for a significantly lower voucher processing fee 

—  the  percentage  of  a  fare  charged  to  a  driver  for  payment  processing  —  than 

their free “Gold” franchises.  See J.A. 743, 752.)  Franchisees also had to obtain a 

New York City Taxi & Limousine Commission (“TLC”) license, insurance, and a 

vehicle which they were responsible for maintaining.   

              Plaintiffs’  franchise  agreements  describe  the  nature  of  the  relationship 

between franchisor and franchisee as follows: 


                                                            
           Notably,  some  drivers  of  black‐car  vehicles  neither  owned  nor  rented  a 
              7

franchise,  but  instead  drove  for  other  black‐car  drivers  who  themselves  owned  or 
rented a franchise.   
        


                                                               8 
       Franchisee  is  not  an  employee  or  agent  of  Franchisor,  but  merely  a 
       subscriber to the services offered by Franchisor.  Franchisee shall at 
       all  times  be  free  from  the  control  or  direction  of  Franchisor  in  the 
       operation of Franchisee’s business, and Franchisor shall not control, 
       supervise or direct the services to be performed by Franchisee. 
        
J.A.  732.    Each  franchise  agreement  also  contains  a  “non‐compete”  provision 

which  prohibited  CTG‐affiliated  drivers  from  driving  CTG  customers  “without 

processing  payment  for  such  services  through  CTG.”    J.A.  3477–79.    Failure  to 

comply with this and other terms was grounds for termination of the franchise.  

Significantly,  however,  the  franchise  agreements  did  not  prohibit  drivers  from 

transporting  non‐CTG  customers  for  a  competitor  black‐car  company,  or 

independently, during their affiliation with CTG.8    

              The  franchise  agreements  also  required  that  drivers  comply  with 

“Rulebooks”  —  manuals  setting  out  certain  standards  of  conduct  —  specific  to 

each  Franchisor  Defendant.9    The  Rulebooks  forbid,  for  instance,  harassing 

customers or other drivers and submitting fraudulent vouchers.  The Rulebooks 


                                                            
         While TLC regulations require that for‐hire drivers be affiliated with one, and 
              8

only one, dispatch base, 35 R.C.N.Y. § 59A‐04(h)–(i), they may legally accept work from 
another  dispatch  base  (provided  certain  disclosures  are  made  to  the  customer),  see  35 
R.C.N.Y.  § 59A‐11(e).   
       
      9  The  parties  dispute  CTG’s  role  in  formulating  the  rules  contained  within  the 

Rulebooks. 
       


                                                               9 
also  include  a  dress  code,  which  required  drivers  to  dress  neatly  in  specified 

business attire, as well as guidelines for keeping vehicles clean.  Drivers were not 

required  to  wear  a  uniform,  however,  or  to  mark  their  cars  with  insignia 

denoting an affiliation with the Defendants. 

       The  Rulebooks  were  enforced  by  each  Franchisor  Defendant’s  Security 

Committee, each of which was composed entirely of drivers who served elected 

terms.    Security  Committees  could  hold  hearings  on  complaints  and  suspected 

violations.  If a Security Committee determined that a driver had broken a rule, it 

could impose a monetary penalty on the driver, temporarily suspend the driver, 

or  even  terminate  the  driver’s  franchise  agreement.    Although  it  is  undisputed 

that drivers elected the members of the Security Committees, the parties dispute 

whether CTG exercised influence over the Committees.   

       During their affiliation with the Defendants, Plaintiffs, like other drivers in 

the  CTG network, possessed  considerable  autonomy  in  their  day‐to‐day  affairs.  

Drivers could, for example, choose among three principal ways of securing fares 

for  driving  CTG  customers.    First,  they  could  wait  in  a  physical  queue  of  cars 

outside certain high‐volume CTG clients’ businesses.  Second, they could elect to 

drive  under  a  CTG  contract  with  the  New  York  City  Metropolitan  Transport 




                                            10 
Authority (“MTA”), transporting by prearrangement clients who were unable to 

travel via public transportation.10  Third, drivers could access CTG’s proprietary 

black‐car  dispatch  system,  through  which  CTG  transmitted  requests  for  service 

from  servers  in  a  dispatch  room  to  an  application  (“app”)  on  drivers’  smart 

phones.11  In all three cases, clients provided vouchers to the driver transporting 

them in lieu of cash payment, and these vouchers were thereafter processed by 

CTG. 

              Drivers  also  determined  when  and  how  often  to  drive,  and  the  record 

reflects  that  they  worked  vastly  different  amounts  of  time,  without  providing 

any  notice  to  Defendants.12    Plaintiffs  likewise  chose  which  area  in  which  to 



                                                            
           During  the  period  relevant  to  this  litigation,  drivers  desiring  MTA  work 
              10

informed  CTG  of  the  block  of  time  and  the  zone  in  which  they  wished  to  work  on  a 
given  day,  and  CTG’s  computerized  dispatch  system  matched  the  drivers  with 
available assignments.  Notably, because the MTA paid less for jobs under its contract 
with  CTG  than  many  of  CTG’s  other  accounts  did  (as  set  forth  below),  CTG  was  not 
always  able  to  provide  sufficient  drivers,  notwithstanding  its  relationship  with 
Plaintiffs  and  other  black‐car  drivers.    On  such  occasions,  CTG  reached  out  to  other 
companies for assistance.   
  
       11  Black‐car  drivers  signaled  their  availability  to  work  by  consulting  the  smart 

phone app (which permitted them to see both how many jobs were available and how 
many other affiliated drivers were operating in particular “zones” in the City), choosing 
a zone, and “booking into” it.   
        
       12  Jagjit  Singh,  for  instance,  testified  that  he  worked  seven  days  a  week, 

sometimes as much as 15 to 16 hours a day, J.A. 4789, while Anjum Ali typically worked 


                                                               11 
work, and they were at liberty to — and did — accept or decline jobs that were 

offered.13    Significantly,  Plaintiffs  also  could  —  and  did  —  drive  for  dispatch 

bases other than the one with which they were affiliated, and they were thus free 

to shift as they chose during the workday from one dispatch service to another.  

Most of the named Plaintiffs drove for other black‐car companies regularly, and 

some earned substantial sums as a result.14  Some drivers also transported — and 

                                                                                                                                                                                                
about  eight  hours  a  day,  from  around  4:00  p.m.  until  approximately  midnight,  J.A. 
3303–04.   
 
        13 When a driver “logged in” to the dispatch system, he saw how many jobs were 

available and how many other drivers were booked into each “zone” in New York City.  
The driver then decided which zone to “book into.”  Having chosen a zone, the driver 
was placed at the end of a virtual queue, where he waited until a work offer appeared 
on his phone.  Once an offer appeared, the driver had 45 seconds to accept or decline 
the  job.    If  the  driver  rejected  the  job,  he  would  be  booked  out  of  the  app  for  five 
minutes and, after booking in again, placed at the end of the queue.  After accepting a 
job,  the  driver  received  the  pickup  address,  passenger’s  name,  destination,  rate  of  the 
fare,  and  the  CTG  account  number  associated  with  the  passenger.    Even  with  this 
information in hand, however, the driver could “bail out,” i.e., decline to complete the 
job.  After a “bailout,” the driver was not permitted to log into the dispatch system for 
one to three hours.   
         
          Once a driver picked up a client, he was free to choose the route to that client’s 
destination.    When  the  driver  completed  the  trip,  he  asked  the  customer  to  sign  a 
voucher.  The driver then dropped off the voucher at CTG’s facility in Brooklyn at his or 
her  convenience  —  there  appears  to  have  been  no  time  limit  —  and  CTG  processed 
vouchers daily, weekly, or every three weeks, according to the driver’s preference.   
          
        14 Ranjit Bhullar, for instance, earned $395,081.90 driving for “Exec. Charge” from 

2006  to  2008,  and  Malook  Singh  earned  $206,568.71  driving  for  “Elite”  from  2006  to 
2009.  J.A. 3436–38. 
         


                                                                                             12 
were  paid  directly  by  —  customers  with  whom  they  had  made  individual 

arrangements,  and  others,  though  it  was  contrary  to  TLC  regulations,  see  35 

R.C.N.Y. § 59B‐25(a), picked up street hails.15   

              Although  CTG  negotiated  rates  with  its  clients,  supplied  the  proprietary 

dispatch technology, and operated the dispatch system, the record suggests that 

Plaintiffs took home the majority — in some cases up to 85% — of each CTG fare, 

less some small additional fees.  On this basis, Plaintiffs classified themselves as 

independent  contractors  on  their  tax  returns  and  took  substantial  business 

deductions.   

                                                               II. Procedural History 

              On  November  19,  2012,  Plaintiffs  Mazhar  Saleem  and  Jagjit  Singh  filed  a 

complaint in district court, seeking to recover unpaid overtime and other wages 

under the FLSA and the NYLL on behalf of a class of similarly situated drivers.  

On  June  17,  2013,  the  district  court  conditionally  certified  a  collective  action 

pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b), and approved a notice 

to  be  sent  to  potential  opt‐in  plaintiffs.    The  court  subsequently  denied  class 
                                                            
          Drivers  generally  collected  payment  for  such  services  themselves,  sometimes 
              15

through  accounts  established  with  credit  card  merchant  companies.    The  record 
indicates  that  some  Plaintiffs  earned  significant  sums  in  this  way  –  one  driver,  for 
instance,  processed  over  $70,000  through  a  credit  card  merchant  service  account  in  an 
18‐month period.  J.A. 5427–56. 


                                                                         13 
certification  of  their  NYLL  claims,  a  determination  not  before  us  on  appeal.  

Saleem v. Corp. Transp. Grp., Ltd., No. 12 Civ. 8450(JMF), 2013 WL 6061340, at *7 

(S.D.N.Y. Nov. 15, 2013).  

       On  September  16,  2014,  Judge  Furman  granted  Defendants’  motion  for 

summary judgment and denied Plaintiffs’ motion for partial summary judgment 

as  to  both  the  named  Plaintiffs  and  those  Plaintiffs  who  had  opted  into  the 

collective  action.    Saleem,  52  F.  Supp.  3d  at  545.    In  concluding  that  Defendants 

were  entitled  to  summary  judgment  because  Plaintiffs  were  not,  as  a  matter  of 

law, employees of Defendants for FLSA purposes, the district court applied the 

five factors enumerated by this Court in Brock v. Superior Care, Inc., 840 F.2d 1054, 

1058–59  (2d  Cir.  1988),  analyzing  each  factor  individually  and  considering 

whether  the  “totality  of  the  circumstances”  suggested  that  Plaintiffs  were 

“employees” or “independent contractors,” Saleem, 52 F. Supp. 3d at 535–36, 544. 

The district court concluded that “[n]otwithstanding that the final [Superior Care] 

factor,”  the  degree  to  which  employees  are  integral  to  a  business,  “favors 

employment  status,”  “[w]eighing  all  of  the  [Superior  Care]  factors  and 




                                              14 
considering  the  totality  of  the  circumstances,”  “the  drivers  here  fall  into  the 

[independent contractor] category as a matter of law.”16  Id.   

              On January 6, 2015, Plaintiffs timely appealed.   

                                                               DISCUSSION 

                                                                   I. 

              We review the district court’s grant of summary judgment de novo, and we 

will affirm only if the evidence, when viewed in the light most favorable to the 

party against whom it was entered, demonstrates that there is no genuine issue 

as  to  any  material  fact  and  that  judgment  was  warranted  as  a  matter  of  law.  

Barfield, 537 F.3d at 140 ; see also Delaney v. Bank of Am. Corp., 766 F.3d 163, 167 (2d 

Cir. 2014).  Here, we examine the district court’s conclusion that, “as a matter of 

law,  Plaintiffs  are  properly  classified  as  independent  contractors  rather  than 

employees for purposes of the FLSA.”  Saleem, 52 F. Supp. 3d at 543.  We begin, 

then, with a brief explication of our case law, as is relevant to this distinction. 


                                                            
            The  district  court  also  rejected  Plaintiffs’  claim  that  the  drivers  were 
              16

“employees”  within  the  meaning  of  the  NYLL.    Because  the  factors  for  determining 
whether an individual is an “employee” under the NYLL are similar to the Superior Care 
factors,  the  court  referred  to  much  of  its  FLSA  analysis  in  concluding  that  “all  five 
NYLL factors favor independent contractor status.”  Saleem, 52 F. Supp. 3d at 545.  This 
part  of  the  ruling,  concerning  whether  Plaintiffs  constitute  “employees”  under  the 
NYLL, is not at issue in the present appeal. 
        


                                                                   15 
              The  FLSA  defines  an  “employee”  as  “any  individual  employed  by  an 

employer.”  29 U.S.C. § 203(e)(1).  “An entity ‘employs’ an individual under the 

FLSA”  if  it  “‘suffer[s]  or  permit[s]  that  individual  to  work.’”17    Zheng  v.  Liberty 

Apparel  Co.,  355  F.3d  61,  66  (2d  Cir.  2003)  (alterations  in  original)  (quoting  29 

U.S.C. § 203(g)); see also 29 U.S.C. § 203(d) (defining “employer” as “any person 

acting  directly  or  indirectly  in  the  interest  of  any  employer  in  relation  to  an 

employee”).    In  light  of  the  definition’s  circularity,  courts  have  endeavored  to 

distinguish  between  employees  and  independent  contractors  based  on  factors 

crafted to shed light on the underlying economic reality of the relationship.18  As 

the  district  court  recognized,  this  Court  has  focused  on  “the  totality  of  the 

circumstances” in addressing our “ultimate concern . . . whether, as a matter of 

economic  reality,  the  workers  depend  upon  someone  else’s  business  for  the 

                                                            
            The  Supreme  Court  has  noted  that  the  FLSA  “stretches  the  meaning  of 
              17

‘employee’  to  cover  some  parties  who  might  not  qualify  as  such  under  a  strict 
application of traditional agency law principles.”  Nationwide Mut. Ins. Co. v. Darden, 503 
U.S. 318, 326 (1992). 
         
        18 This Court has devised many such “economic reality” tests in the context of the 

FLSA.  See, e.g., Glatt v. Fox Searchlight Pictures, Inc., 811 F.3d 528, 534–38 (2d Cir. 2016) 
(distinguishing “interns” from “employees” under the FLSA); Barfield, 537 F.3d at 140–
50  (determining  whether  entity  qualifies  as  “joint  employer”  under  the  FLSA);  Zheng, 
355 F.3d at 66–71 (same); Carter v. Dutchess Cmty. Coll., 735 F.2d 8, 12–15 (2d Cir. 1984) 
(determining  whether  outside  entity  constitutes  an  “employer”  of  prison  inmate 
pursuant to the FLSA).  
         


                                                               16 
opportunity to render service or are in business for themselves.”  Superior Care, 

840  F.2d  at  1059;  see  also  Goldberg  v.  Whitaker  House  Coop.,  Inc.,  366  U.S.  28,  33 

(1961)  (“‘[E]conomic  reality’  rather  than  ‘technical  concepts’  is  to  be  the  test  of 

employment.”  (quoting  United  States  v.  Silk,  331  U.S.  704,  713  (1947)));  Bartels  v. 

Birmingham, 332 U.S. 126, 130 (1947) (“[E]mployees are those who as a matter of 

economic  reality  are  dependent  upon  the  business  to  which  they  render 

service.”).  

              Our case law has identified certain factors, first set out in Silk, 331 U.S. at 

716,  as  relevant  to  separating  employees  from  independent  contractors  in  the 

context  of  the  FLSA,19  see  Superior  Care,  840  F.2d  at  1058–59.    Nevertheless, 

“[t]hese factors are merely aids to analysis,” Thibault v. Bellsouth Telecomms., Inc., 
                                                            
            In  Silk,  the  Supreme  Court  addressed  whether  truck  drivers  in  two 
              19

consolidated cases constituted “employees” for the purpose of the Social Security Act. 
Silk set out the following factors as relevant to this determination:  
 
        (1)  the degree of control exercised  by the employer  over the workers,  (2) 
        the  workers’  opportunity  for  profit  or  loss  and  their  investment  in  the 
        business,  (3)  the  degree  of  skill  and  independent  initiative  required  to 
        perform  the  work,  (4)  the  permanence  or  duration  of  the  working 
        relationship, and (5) the extent to which the work is an integral part of the 
        employerʹs business. 
 
Superior  Care,  840  F.2d  at  1058–59  (citing  Silk,  331  U.S.  at  716).    “The  existence  and 
degree of each factor is a question of fact while the legal conclusion to be drawn from 
those  facts  —  whether  workers  are  employees  or  independent  contractors—is  a 
question of law.”  Id. at 1059.  
 


                                                               17 
612 F.3d 843, 846 (5th Cir. 2010), and are helpful only insofar as they elucidate the 

“economic  reality”  of  the  arrangement  at  issue,  Superior  Care,  840  F.2d  at  1059.  

Relevant  FLSA  precedent,  despite  endorsing  the  Silk  factors,  cautions  against 

their  “mechanical  application.”    Id.    As  we  stated  in  Barfield  v.  New  York  City 

Health  &  Hospitals  Corp.,  537  F.3d  at  141,  “[t]he  determination  of  whether  an 

employer‐employee  relationship  exists  for  purposes  of  the  FLSA  should  be 

grounded in ‘economic reality rather than technical concepts,’ . . .  determined by 

reference not to ‘isolated factors but rather upon the circumstances of the whole 

activity,’”  (citation  omitted)  (first  quoting  Goldberg,  366  U.S.  at  33,  and  then 

quoting Rutherford Food Corp. v. McComb, 331 U.S. 722, 730 (1947)).20  Thus, while 

the  following  discussion  draws  upon  and  discusses  the  Silk  factors  where 

relevant,  it  trains  on  the  “ultimate  question”:  the  economic  reality  of  Plaintiffs’ 

relationship with CTG. 


                                                            
           This  caution  is  merited  because  the  Silk  factors,  while  helpful  in  identifying 
              20

relevant facts, overlap to a substantial degree.  For instance, at least in the abstract, the 
more  substantial  the  “control”  (factor  one)  a  company  asserts,  the  less  “initiative” 
(factor three) it allows on the part of its workers.  In addition, the same facts are often 
relevant to multiple Silk factors.  In Superior Care, for example, we categorized the fact 
that the alleged employer “unilaterally dictated the nurses’ hourly wage [and] limited 
working  hours  to  40  per  week  where  nurses  claimed  they  were  owed  overtime”  as 
indicative of the extent of defendant Superior Care’s control over its workers.  840 F.2d 
at 1060.  But this fact was similarly indicative of the scarce “opportunit[ies] for profit or 
loss” available to the nurses in that case. 


                                                               18 
                                            II. 

       Upon  de  novo  review,  “even  when  the  historical  facts  and  the  relevant 

factors are viewed in the light most favorable” to Plaintiffs, id. at 144, and despite 

the broad sweep of the FLSA’s definition of “employee,” Darden, 503 U.S. at 326, 

the  record  here  does  not  permit  the  conclusion  that  Plaintiffs  were  employees, 

but instead establishes that they were in business for themselves.  As discussed 

below,  Plaintiffs  independently  determined  (1)  the  manner  and  extent  of  their 

affiliation  with  CTG;  (2)  whether  to  work  exclusively  for  CTG  accounts  or 

provide rides for CTG’s rivals’ clients and/or develop business of their own; (3) 

the degree to which they would invest in their driving businesses; and (4) when, 

where, and how regularly to provide rides for CTG clients.  While none of these 

facts  is  determinative  on  its  own,  considered  as  a  whole  with  the  goal  of 

discerning  the  underlying  economic  reality  of  the  relationship  here,  the  district 

court  correctly  determined  that  Plaintiffs  are,  as  a  matter  of  law,  “properly 

classified as independent contractors rather than employees for purposes of the 

FLSA.”    Saleem,  52  F.  Supp.  3d  at  543.    As  a  result,  Defendants  were  properly 

granted summary judgment. 

                             




                                            19 
                                                               A.  Affiliation with CTG 

              From  the  start,  Plaintiffs  were  “driver‐owners”  who  made  significant 

decisions regarding the operation of their small businesses.  Silk, 331 U.S. at 719.  

Plaintiffs  chose  not  only  to  enter  into  a  franchise  agreement  with  a  CTG 

Franchisor  Defendant  instead  of  seeking  more  conventional  employment,  but 

also exercised considerable discretion in choosing  the nature and parameters of 

that  affiliation.    Some  Plaintiffs  elected  to  purchase  a  franchise,  either  directly 

from a Franchisor Defendant or on the secondary market, while others opted to 

rent  one.    Further,  because  the  franchise  agreements  contained  different  terms, 

and  particularly  because  there  was  wide  variation  in  both  the  price  of  the 

franchises  and  the  fees  associated  with  using  them,  Plaintiffs  had  to  strike  a 

balance  between  a  franchise’s  upfront  cost  and  the  favorability  of  its  terms,  a 

choice which ultimately affected its profitability.       

              The  franchise  agreements’  termination  provisions  also  are  indicative  of 

Plaintiffs’  independence.    While  Plaintiffs  could  reassess  their  choice  to  affiliate 

with  CTG  (not  to  mention  the  nature  of  that  affiliation)  and  “terminate  the 

[franchise] agreements” as they pleased,21 Saleem, 52 F. Supp. 3d at 542, the terms 

                                                            
           The  franchise  agreements  did  provide  that  drivers  receive  franchisors’  “prior 
              21

written  consent  .  .  .  ,  which  consent  [could]  not  be  unreasonably  withheld,”  before 


                                                                          20 
of the agreements committed the Franchisor Defendants to maintaining them for 

substantial  durations,  or  even  indefinitely,  absent  Plaintiffs’  breach  of  those 

terms.  Because Plaintiffs were free to drive for competitors, for personal clients, 

or  not  at  all  without  violating  their  franchise  agreements,  the  termination 

provisions  constituted  a  significant  restriction  on  the  ability  of  Franchisor 

Defendants to exercise control.   

              In  addition,  each  of  Plaintiffs’  agreements  also  designated  them  as 

independent  contractors,  and  some  Plaintiffs  formed  corporations  to  operate 

their  franchises.    “Though  an  employer’s  self‐serving  label  of  workers  as 

independent  contractors  is  not  controlling,”  Superior  Care,  840  F.2d  at  1059;  see 

also  Thibault,  612  F.3d  at  845–46  (noting  that  “contractual  designation  of  the 

worker  as  an  independent  contractor  is  not  necessarily  controlling”  (emphasis 

added)),  such  a  designation  in  the  franchise  agreement  is  pertinent  to  “the 

parties’ beliefs about the nature of the relationship,” Estate of Suskovich v. Anthem 

Health Plans of Va., Inc., 553 F.3d 559, 564 (7th Cir. 2009); see also Johnson v. City of 

Saline,  151  F.3d  564,  568‐69  (6th  Cir.  1998)  (observing,  in  ADA  case,  that  “the 

contractual  relationship  reads  unmistakably  as  one  with  an  independent 
                                                                                                                                                                                                
leasing  or  renting  a  franchise.    See,  e.g.,  J.A.  3377.    It  is  not  clear  whether  this 
requirement was enforced in practice. 
         


                                                                                             21 
contractor as opposed to one with an employee”).22  Thus, in the language of the 

Silk  factors,  Plaintiffs  demonstrated  independence  and  initiative  in  selecting 

franchise  agreements  that  best  fit  their  business  plans,  and  in  choosing  — 

independent  of  Franchisor  Defendants  —to  persist  in  those  affiliations,  all  of 

which suggests, in the circumstances of this case, that Plaintiffs were “in business 

for themselves.”  Superior Care, 840 F.2d at 1058–59.   

                                                        B.  Entrepreneurial Opportunities  

              The fact that Plaintiffs could (and did) work for CTG’s business rivals and 

transport  personal  clients  while  simultaneously  maintaining  their  franchises 

without  consequence  suggests,  in  two  respects,  that  CTG  exercised  minimal 

control over Plaintiffs.  First, on its face, a company relinquishes control over its 

workers  when  it  permits  them  to  work  for  its  competitors.    Second,  when  an 

individual  is  able  to  draw  income  through  work  for  others,  he  is  less 

economically  dependent  on  his  putative  employer.    This  lack  of  control,  while 


                                                            
           In  this  vein,  CTG  issued  Plaintiffs  1099  Forms,  not  W‐2  Forms,  and  Plaintiffs 
              22

classified themselves as independent contractors for tax purposes and took deductions 
for  business  expenses.    Likewise,  Plaintiffs  did  not  receive  health  insurance,  401(k), 
retirement,  or  other  benefits.    See  Kirsch  v.  Fleet  Street,  Ltd.,  148  F.3d  149,  171  (2d  Cir. 
1998)  (affirming  finding  of  independent  contractor  status  when,  inter  alia,  the  worker 
“did  not  have  the  company  withhold  income  or  Social  Security  taxes  [and]  did  not 
receive employee benefits such as health insurance”).     
 


                                                                       22 
not dispositive, weighs in favor of independent contractor status.  See, e.g., Keller 

v.  Miri  Microsystems  LLC,  781  F.3d  799,  807  (6th  Cir.  2015)  (“If  a  worker  has 

multiple  jobs  for  different  companies,  then  that  weighs  in  favor  of  finding  that 

the  worker  is  an  independent  contractor.”);  Herman  v.  Express  Sixty‐Minutes 

Delivery Serv., Inc., 161 F.3d 299, 303 (5th Cir. 1998) (noting fact that “[t]he drivers 

can work for other courier delivery systems” supported independent contractor 

status);  Kirsch  v.  Fleet  Street,  Ltd.,  148  F.3d  149,  171  (2d  Cir.  1998)  (affirming 

finding  of  independent  contractor  status  when,  inter  alia,  the  worker  “was 

allowed to sell merchandise on behalf of other companies”); see also Freund v. Hi‐

Tech Satellite, Inc., 185 F. App’x 782, 784 (11th Cir. 2006) (per curiam) (affirming 

district court’s finding that worker’s ability “to take jobs from” competitors, and 

to  “take  as  many  or  as  few  jobs  as  he  desired,”  supported  district  court’s 

conclusion  that  there  was  not  a  “significant  degree  of  permanence”  in  the 

relationship  at  issue);  cf.,  e.g.,  Baker  v.  Flint  Eng’g  &  Constr.  Co.,  137  F.3d  1436, 

1442  (10th  Cir.  1998)  (stating  that,  generally  speaking,  “‘[e]mployees’  usually 

work for only one employer and such relationship is continuous and indefinite in 

duration” (quoting Dole v. Snell, 875 F.2d 810, 811 (10th Cir. 1989))).   




                                                23 
              More  specifically,  Plaintiffs  here  operated  “business  organization[s]  that 

could  or  did  shift  as  a  unit  from  one  [car‐service]  to  another,”  suggesting 

Defendants did not exercise significant control.  Rutherford Food Corp. v. McComb, 

331  U.S.  722,  730  (1947).  Neither  Plaintiffs’  franchise  agreements  nor  TLC 

regulations  barred  Plaintiffs  from  either  providing  rides  arranged  through 

dispatch  bases  other  than  the  Franchisor  Defendant  with  whom  they  had 

affiliated,  or  from  driving  for  other,  competing  black‐car  companies.23    The 

agreements likewise did not prohibit Plaintiffs from driving clients of their own 

(provided  that  payment  by  any  CTG  client  was  processed  through  the  CTG 

system), or from picking up street hails (though doing so was forbidden by TLC 

rules).   

              To be clear, pursuant to the economic reality test, “it is not what [Plaintiffs] 

could  have  done  that  counts,  but  as  a  matter  of  economic  reality  what  they 
                                                            
           The  Secretary  of  Labor  incorrectly  describes  this  practice  as  barred  by  TLC 
              23

regulations.  As Plaintiffs admit in a post‐argument letter brief, TLC regulations permit 
black‐car  drivers  to  provide  rides  for  other  black‐car  companies  provided  certain 
disclosures are made to the customer.  See 35 R.C.N.Y. § 59A‐11(e); Ltr. from Appellants 
to Court (Feb. 12, 2016); cf. N.Y.C. Taxi & Limousine Comm’n, Notice of Public Hr’g and 
Opportunity to Comment on Proposed Rules, Amendment of For Hire Dispatch Rules, 
TLC‐71,  at  unnumbered  3  (Sept.  12,  2014),  http://rules.cityofnewyork.us/ 
sites/default/files/proposed_rules_pdf/fhv_dispatch_rules_final_9_12_14.pdf (noting the 
practice of dispatch bases to “dispatch[] vehicles affiliated with other bases . . . without 
the  knowledge  or  consent  of  the  vehicles’  affiliated  bases,”  giving  rise  to  issues  “not 
addressed in the TLC’s rules”). 
 


                                                               24 
actually do that is dispositive.”  Brock v. Mr. W Fireworks, Inc., 814 F.2d 1042, 1047 

(5th  Cir.  1987).    It  is  undisputed,  however,  that  Plaintiffs  here  actually  did 

provide rides to non‐CTG clients in at least three different ways. 24   

              First,  many  Plaintiffs  provided  rides  by  driving  for  competing  black‐car 

companies.  Tax returns demonstrate that Plaintiffs derived substantial revenue 

from  this  practice.    Ranjit  Bhullar,  for  instance,  earned  $395,081.90  driving  for 

“Exec.  Charge”  between  2006  and  2008,  and  Malook  Singh  earned  $206,568.71 

driving  for  “Elite”  between  2006  and  2009.    Indeed,  some  71%  of  deposed 

Plaintiffs  earned  at  least  some  income  by  driving  for  non‐CTG  black‐car 

companies.   

              Second,  it  is  undisputed  that  some  Plaintiffs  regularly  drove  personal 

clients.    Anjum  Ali,  for  example,  had  a  repeat,  non‐CTG  customer  who  first 

hailed him in 2010 and later arranged for pick‐up in various places in New York 


                                                            
          It is certainly not unheard of for an individual to maintain two jobs at the same 
              24

time, and to be an “employee” in each capacity.  Plaintiffs, however, unlike traditional 
employees,  were  free  —  without  compromising  their  franchises  or  facing  adverse 
consequences — to divide their time as they saw fit between CTG, its competitors, and 
personal clients.  See Reyes v. Remington Hybrid Seed Co., 495 F.3d 403, 408 (7th Cir. 2007) 
(describing  an  independent  contractor  as  an  individual  who  “appears,  does  a  discrete 
job,  and  leaves  again”).    Mazhar  Saleem,  for  example,  drove  for  five  black‐car 
companies  in  addition  to  CTG  between  2009  and  2012,  earning  sums  that  ranged 
between $539.10 at the low end to $11,052.00.   
        


                                                               25 
City by calling Ali at his home number.25  Jose Solorzano, for his part, also had 

one  personal  client  for  eight  to  ten  years,26  and  Avneet  Koura  was  contacted 

directly  “[o]nce  or  twice  a  week”  by  repeat  personal  clients  between  2006  and 

2008.  J.A. 404–05.  Plaintiffs made investments to build these relationships, too.  

Some  created  business  cards  describing  their  services,  while  others  placed 

advertisements.27   

              Third,  for  the  sake  of  completeness,  many  Plaintiffs  also  picked  up 

passengers via street hail, despite TLC’s (apparently under‐enforced) prohibition 

of  this  practice.    See  35  R.C.N.Y.  § 55‐19.    In  fact,  one  driver  admitted  doing  so 

while  “logged  in” to  the  CTG app  and waiting  in  the dispatch  queue.    As with 

individual,  non‐CTG  clients,  street  hail  passengers  paid  in  cash  or  via 

independent merchant accounts, rather than through the CTG voucher system.   


                                                            
            Ali  did  not  turn  over  any  of  that  money  to  CTG  for  processing,  nor  was  he 
              25

required to do so, since the customer was not a CTG client. 
 
        26 Despite CTG rules to the contrary, Solorzano billed this repeat CTG customer 

using  his  personal  credit  card  merchant  processing  account,  rather  than  the  CTG 
voucher system.   
         
        27  Though  “customer  rapport”  is  arguably  not  “an  initiative  characteristic,”  Mr. 

W  Fireworks,  814  F.2d  at  1053  (quoting  Usery  v.  Pilgrim  Equip.  Co.,  Inc.,  527  F.2d  1308, 
1314 (5th Cir. 1976)), these long‐term relationships, at a minimum, demonstrate drivers’ 
independence, their exercise of initiative, and Defendants’ relative lack of “control” — 
all indicia of independent contractor status, Superior Care, 840 F.2d at 1058. 


                                                               26 
              Moreover,  these  alternate  means  of  generating  revenue  aside,  Plaintiffs 

also  wielded  considerable  independence  and  discretion  when  working  under 

CTG’s  umbrella.    To  offer  rides  to  CTG  clients,  Plaintiffs  could  join  a  physical 

queue  outside  of  a  high  volume  client  business,  offer  assistance  to  disabled 

customers seeking prearranged rides pursuant to CTG’s contract with the MTA, 

or  book  into  CTG’s  dispatch  system.    Further,  some  Plaintiffs  who  owned 

franchises  chose  not  to  drive  at  all  and,  instead  of  letting  their  franchises  lie 

dormant, permitted other individuals to drive for them.28  See Silk, 331 U.S. at 718 

(observing that truck‐drivers’ practice of “hir[ing] their own helpers” supported 

finding of independent contractor status).   

              Accordingly, far from a circumstance, like that in Superior Care, where the 

individuals  seeking  “employee”  classification  “depended  entirely  on  [the 

putative  employer’s]  referrals  to  find  job  assignments,”  840  F.2d  at  1060, 

Plaintiffs here possessed considerable independence in maximizing their income 

through  a  variety  of  means.    By  toggling  back  and  forth  between  different  car 

companies  and  personal  clients,  and  by  deciding  how  best  to  obtain  business 

from  CTG’s  clients,  drivers’  “profits  increased”  through  “‘the[ir]  ‘initiative, 
                                                            
          Anwar Bhatti testified that Rajeev Kumar paid him $75 per week to drive for 
              28

Bhatti’s franchise.  Jamshed Choudhry similarly rented the use of his franchise to third 
parties on two occasions for $75 per week and $130 per week, respectively.   


                                                               27 
judgment[,]  or  foresight’”  —  all  attributes  of  the  “typical  independent 

contractor.”    Keller,  781  F.3d  at  809  (quoting  Rutherford,  331  U.S.  at  730).  

Whatever  “control”  CTG  exerted  over  negotiated  fares  and  its  rolls  of 

institutional  clients,  Plaintiffs  retained  “viable  economic  status  that  [could]  be 

[and was] traded to other [car companies].”  Usery, 527 F.2d at 1312.  Thus, as a 

matter  of  economic  reality,  Plaintiffs’  affiliation  with  Defendants  was  but  one 

means by which they generated income from their driving businesses. 

                                C.  Investment and Return 

       Regardless  whether  they  actually  purchased  a  franchise,  the  record  also 

shows  that  Plaintiffs  invested  heavily  in  their  driving  businesses  —  another 

indication that they were “in business for themselves.”  Superior Care, 840 F.2d at 

1059.  In the economic reality test, “large capital expenditures” — as opposed to 

“negligible items, or labor itself” — are highly relevant to determining whether 

an individual is an employee or an independent contractor.  Dole, 875 F.2d at 810; 

see also id. at 810–11 (deeming “annual investment of $400 in tools or equipment” 

to  be  “negligible”);  cf.  Berger  Transfer  &  Storage  v.  Cent.  States,  Se.  &  Sw.  Areas 

Pension,  85  F.3d  1374,  1378  (8th  Cir.  1996)  (affirming  finding  of  independent 

contractor  status  under  common  law  agency  test  in  part  because  “[t]he  owner‐




                                               28 
operators  were  responsible  for  .  .  .  purchasing  and  maintaining  the  leased 

equipment,  [and]  paying  operating  expenses  such  as  fuel  and  repairs”).    In 

assessing  such  expenditures,  we  ask  whether  the  alleged  employee  made 

financial commitments in an attempt to generate a “return on . . . investment.”29  

Dole,  875  F.2d  at  811;  see,  e.g.,  Silk,  331  U.S.  at  716  (affirming  truck‐drivers’ 

independent  contractor  status  when  they,  inter  alia,  “own[ed]  their  trucks”).  

Here, Plaintiffs indisputably did. 

              In  disclosures  to  the  New  York  State  Attorney  General,  each  Franchisor 

Defendant  presented  an  “estimated  initial  investment”  to  be  expected  in 

acquiring  a  franchise.    See,  e.g.,  J.A.  1817–20.    One  Franchisor  Defendant 

estimated expenses for an individual purchasing a franchise as totaling between 

$68,838 and $89,038.30  J.A. 1817–20.  Such sums constitute a substantial financial 

                                                            
            While  “investment  in  the  business”  is,  itself,  indicative  of  independent 
              29

contractor  status,  Dole,  875  F.2d  at  810,  it  also  gives  rise  to  other  economic  realities 
relevant  to  the  FLSA  “employee”  inquiry.    “The  capital  investment  factor  is,”  for 
example, “interrelated to the profit and loss consideration.”  Sec’y of Labor, U.S. Dep’t of 
Labor  v.  Lauritzen,  835  F.2d  1529,  1537  (7th  Cir.  1987).    Economic  investment,  by 
definition, creates the opportunity for loss, but investors take such a risk with an eye to 
profit.    In  addition,  a  personal  stake  can  create  incentives  for  the  exercise  of 
“independent  initiative,”  see  Superior  Care,  840  F.2d  at  1058–59,  so  as  to  recover  one’s 
investment. 
           
        30  The  NYC  2‐Way  franchise  disclosure  statement,  by  way  of  example,  lists  the 

following expenses: 
         


                                                               29 
outlay  on  Plaintiffs’  part,  even  beyond  the  purchase  or  rental  of  the  franchise 

itself,  and  in  essential  facets  of  Plaintiffs’  business  operations:  vehicle 

acquisition,31  fuel,  repair,  and  maintenance,  license,  registration,  and  insurance 

fees,  and  tolls,  parking,  and  tickets.    CTG  did  not  provide  reimbursements  for 




                                                                                                                                                                                                
                                        
                         Initial franchise fee: $40,000* 
                                        
                         Vehicle: $15,000–$33,000 
                                        
                         Smart phone: $350–$500 
                                        
                         Installation fee (for dispatch system app): $500* 
                                        
                         Security deposit (returned at end of franchise agreement): $5,000* 
                                        
                         Administrative fee: $1,000* 
                                        
                         Training fee: $250* 
                                        
                         TLC vehicle license fee: $550 
                                        
                         New York vehicle registration inspection fee and tax stamp: $473–
                         $523 
                       Liability insurance: $5,500–$7,500 per year 
                       Magnetic window signs: $150 
                       Gasoline: $65 per tank 
                          
J.A. 1817–20.  Asterisks denote payments made to NYC 2‐Way, with all other payments 
notably  going  to  third  parties.    In  addition,  drivers  paid  weekly  fees  of  $56  or  $80, 
depending on whether they were a “sole proprietor” and operating on a single shift or, 
instead, they “operated [a] double‐shift[].”  J.A. 1341. 
  
        To be sure, not all Plaintiffs spent this projected amount; some may have opted 
for  franchise  arrangements  which  entailed  a  smaller  upfront  payment  with  greater 
recurring  fees.    Plaintiffs  who  rented  franchises  avoided  paying  this  upfront  fee 
altogether, although the record shows that they made other, significant investments in, 
inter alia, their vehicles, license and registration, fuel, maintenance, and repairs.     
         
        31 Some drivers purchased their vehicles, while others rented.   




                                                                                             30 
these  expenses,32  never  mind  for  discretionary  investment  in  business  cards, 

advertising, or other ventures designed to attract customers. 

              Because Plaintiffs were free under their franchise agreements to branch out 

on their own, or to drive for other, competing black‐car companies, the degree to 

which  these  expenditures  yielded  returns  was  a  function  not  only  of  CTG’s 

network,  but  also  of  the  business  acumen  of  each  Plaintiff,  who  thus  had 

significant  control  over  “essential  determinants  of  profits  in  [the]  business.”33  

                                                            
             All  franchise  agreements  contained  the  following  language:  “Franchisee  shall 
              32

be solely responsible for all fees, taxes, charges, fines, inspections, repairs, summonses, 
and all other aspects involving Franchisee and Franchisee’s vehicle.”  J.A. 3408–09.   
          
         33  Indeed,  seven  black‐car  franchisees  filed  an  amicus  brief  emphasizing  their 

“freedom”  as  “entrepreneurs,”  and  arguing  that  finding  they  were  employees  would 
jeopardize  “the  future  viability  of  their  investment  in  black  car  franchises.”    Br.  for 
Amici Curiae Mark Malchikov et al. in Support of Appellees and in Favor of Affirmance 
2, 9.   
          
         To  be  sure,  compensation  on  a  piecework  basis  has  sometimes  been  likened  to 
“wages,” rather than a return on investment.  Mr. W Fireworks, 814 F.2d at 1050–51.  But 
see  Freund,  185  F.  App’x  at  783  (per  curiam)  (plaintiff,  deemed  an  independent 
contractor by the lower court, “was almost entirely compensated by the job and not the 
hour;  therefore,  by  accepting  more  jobs,  performing  his  work  more  efficiently  and 
hiring  employees,  he  could  earn  greater  sums  of  money”).    Because  we  evaluate  the 
“totality of the circumstances,” however, the form of payment does not dictate a finding 
of  employee  status.    In  Herman,  for  instance,  the  Fifth  Circuit  determined  that  the 
district  court  did  not  err  in  finding  courier  delivery  drivers,  “compensated  on  a 
commission  basis,”  and  for  whom  “customer  volume  and  the  amount  charged  to 
customers” were “control[led]” by the entity, to be independent contractors.   161 F.3d 
at  304–05.    The  Herman  panel  concluded  that,  despite  these  facts,  other  factors 
supported  the  district  court’s  conclusion  that  the  couriers  were  independent 
contractors.  The couriers, inter alia, “set their own hours and days of work and [could] 


                                                               31 
Dole,  875  F.2d  at  810.    Further,  while  Plaintiffs  ultimately  all  chose  to  affiliate 

with  the  Franchisor  Defendants,  their  investments  were  valuable  —  and  likely 

necessary — even had they chosen to affiliate with a different black‐car dispatch 

base.  Thus, Plaintiffs’ expenditures created the platform for a black‐car business 

that  could  be  operated throughout  the tri‐state area,  whether  for Defendants  or 

otherwise,  again  suggesting  Plaintiffs  were  independent  contractors,  and  not 

employees.  

                                                                    D. Schedule Flexibility 

              The  ability  to  choose  how  much  to  work  also  weighs  in  favor  of 

independent  contractor  status.    See  Herman,  161  F.3d  at  304;  Arena  v.  Plandome 

Taxi,  Inc., No.  12  CV  1078(DRH)(WDW),  2014 WL 1427907, at  *5  (S.D.N.Y.  Apr. 
                                                                                                                                                                                                
reject deliveries without retaliation[, and] . . . work for other courier delivery systems,” 
since their franchise agreement did not contain a non‐compete clause.  Id. at 303.  
         
        When employees are compensated “on a piecework basis,” Dole, 875 F.2d at 809, 
moreover,  the  FLSA  economic  reality  inquiry  asks  how  much  revenue  flows  to  the 
worker.    Compare,  e.g.,  Delux  Transp.  Servs.,  Inc.,  3  F.  Supp.  3d  at  11  (“There  is  also  no 
dispute  that  [the  driver,  deemed  an  independent  contractor,]  received  all  revenues 
generated  by  the  fares  [the  driver]  picked  up.”),  with  Dole,  875  F.2d  at  809  (cake 
decorators,  classified as employees, were paid only 20% of  the price of  each cake)  and 
Mr.  W  Fireworks,  814  F.2d  at  1046  (operators  of  firework  stands,  also  classified  as 
employees, made only a “15% commission on fireworks sold”).  And as Eduard Slinin, 
CTG’s president, testified here, a “majority of the revenue [went] . . . to the driver” for 
CTG  rides.    J.A.  616–17.    CTG  generally  applied  a  small,  flat  processing  fee  for  each 
voucher, and also took a percentage fee on the entire voucher amount upon Defendant 
Franchisor’s payment of vouchers to franchisees (in the range of 15–33% of the voucher 
amount).   


                                                                                             32 
14, 2014) (noting fact that transportation company “dictated the hours the drivers 

worked”  supported  employee  status);  Arena  v.  Delux  Transp.  Servs.,  Inc.,  3  F. 

Supp.  3d  1,  10  (E.D.N.Y.  2014)  (noting  fact  “that  Defendants  had  little  control 

over  when  Plaintiff  drove,  how  much  he  dr[o]ve,  or  how  frequently”  “very 

persuasive[ly]”  supported  independent  contractor  status.);  cf.  Berger  Transfer  & 

Storage, 85 F.3d at 1378 (affirming finding of independent contractor status based 

in  part  on  “considerable  autonomy  regarding  when  and  how  long  they  would 

work”  under  common  law  agency  test).    Here,  Plaintiffs’  schedules  were  not 

merely  “relatively  flexible,”  Doty  v.  Elias,  733  F.2d  720,  723  (10th  Cir.  1984) 

(emphasis added), but rather were entirely of their making.   

       After  purchasing  or  leasing  a  franchise  and  securing  a  suitable  vehicle, 

Plaintiffs set their own schedules, selecting when, where, and how often to work 

(if  at  all).    Defendants  provided  no  incentive  structure  for  Plaintiffs  to  drive  at 

certain times, on particular days, or in specific locations, leaving the decision to 

work “to the whims [and] choices” of its drivers.  Dole, 875 F.2d at 806.  Likewise, 

Defendants required no notice on the part of drivers as to when they intended to 

work, nor did they make any effort to coordinate drivers’ schedules.   




                                              33 
       Here, as always with the “economic reality” inquiry, it is not merely that 

Plaintiffs nominally could set their own schedules, but also that they actually did 

so.    Id.  at  808.    Some  Plaintiffs  took  vacations  for  weeks  at  a  time  without  ever 

notifying  Defendants.    Anjum  Ali,  for  example,  took  five  weeks  off  to  travel 

abroad, and regularly took off long weekends.  Mazhar Saleem took a three‐to‐

four month vacation in 2010 and vacationed for over two months in 2011.  Jose 

Cabrera  “t[ook]  the  entire  year  of  2011  off”  from  driving  for  Defendants,  and 

resumed doing so in 2012.  J.A. 3393 ¶ 148.  

       On the days when Plaintiffs did work, their hours varied — again, based 

on  their  own  preferences,  and  without  Defendants  making  any  attempt  to 

coordinate schedules or set lower or upper limits on working hours.  Cf. Dole, 875 

F.2d  at  806  (holding  that  workers  were  employees  because  they  did  not  “act[] 

autonomously, or with any degree of independence which would set them apart 

from  what  one  would  consider  normal  employee  status”).    Jagjit  Singh 

sometimes  worked  as  many  as  fifteen  to  sixteen  hours  a  day,  while  Anjum  Ali 

would  typically  log  in  from  4:00  p.m.  until  approximately  midnight.    Others 

drove on a far more sporadic basis.   




                                               34 
              Plaintiffs  also  exercised  considerable  discretion  in  choosing  when  and 

where  to  drive.    Superior  Care,  840  F.2d  at  1059.    Marlene  Pinedo,  for  instance, 

explained  that  she  drove  “[f]rom  Sunday  to  Friday  .  .  .  [b]ecause  those  are  the 

days when there is the most work.”  J.A. 416.  Pinedo made a similar calculation 

when  determining  the  times  of  day  during  which  she  would  drive,  performing 

two  separate  shifts,  4:00  a.m.  to  10:00  a.m.  and  4:00  p.m.  to  10:00  p.m.,  because 

“they used to give good jobs at those times.”  J.A. 417.  Anjum Ali, on the other 

hand, preferred to drive in the evenings in part because, with friends driving at 

the  same  time,  he  could  count  on  them  if  he  needed  help.    Similarly  —  and 

predictably  —  drivers  often  selected  a  geographic  zone  based  on  the  available 

jobs there, and record testimony indicates that certain zones in Manhattan were 

more active than others.34   

              Additionally, the record demonstrates that, as a matter of economic reality, 

Plaintiffs accepted and rejected (despite the penalty of being placed at the end of 

the queue) varying numbers of job offers, a fact indicative of the discretion and 

independence associated with independent contractor status.  Cf. Berger Transfer 

& Storage, 85 F.3d at 1378 (affirming district court finding that it was indicative of 
                                                            
      34 For example, Zone 4, in midtown Manhattan, appears to have been particularly 

popular due to the volume of business there.   
 


                                                               35 
independent  contractor  status  that  long‐distance  truckers  could  and  did  refuse 

assignments without penalty); Herman, 161 F.3d at 303 (noting that couriers could 

reject  job  offers  “without  retaliation”  in  making  the  same  determination).    For 

example,  in  March  2011,  Bhavesh  Shah  accepted  83  jobs,  Jamshed  Choudhry 

accepted  148,  and  Jose  Solorzano  accepted  fifteen.    Likewise,  from  May  2010  to 

May 2013, Ranjit Bhullar rejected 949 job offers, while Wilman Martinez rejected 

none.35   

              Plaintiffs’  flexible  work  schedules  and  considerable  control  over  when, 

where, and in what circumstances to accept a CTG fare not surprisingly resulted 

in  wide  disparities  in  gross  earnings  for  rides  provided  through  Defendants.36   

For example, while Jagjit Singh grossed more than $170,000 in 2009 and 2011, J.A. 

3433, Anjum Ali earned between $38,928 and $42,445 a year from 2010 through 

2012, J.A. 3431.   These differences only underscore the economic reality, namely 

that the “work force [was] composed of individuals who came and went as they 




                                                            
           Likewise,  after  accepting  and  receiving  information  concerning  a  job,  some 
              35

Plaintiffs “frequently bail[ed] out” of jobs despite the three hour lockout penalty, while 
others “rarely” did so.  J.A. 3395 ¶¶ 153–54. 
        
       36 The franchise agreements made no guarantees about how much work Plaintiffs 

could expect.   


                                                               36 
alone  pleased,”  Dole,  875  F.2d  at  807,  an  undisputed  fact  that  is  all  the  more 

remarkable given the volume‐driven nature of the business.   

       In the language of the Silk factors, these undisputed facts demonstrate that 

Defendants  did  not  “exercise  control,”  and  that  Plaintiffs  demonstrated 

“initiative.”  Superior Care, 840 F.2d at 1060.  They also show that, whatever “the 

permanence  or  duration”  of  Plaintiffs’  affiliation  with  Defendants,  id.  at  1059, 

both its length and the “regularity” of work was entirely of Plaintiffs’ choosing, 

cf.  Keller,  781  F.3d  at  807  (“We  may  look  at  the  length  and  regularity  of  the 

working  relationship  between  the  parties  [in  assessing  the  nature  of  their 

relationship].”).   

       These circumstances are readily distinguishable from those in which courts 

have identified an employer‐employee relation.  In Superior Care, for instance, the 

employer  “limited  working  hours  to  40  per  week  where  nurses  claimed  they 

were owed overtime,” 840 F.2d at 1060, and in Reich v. Circle C. Investments, Inc., 

the employer “exercise[d] a great deal of control over the [plaintiffs],” who were 

“required  to  comply  with  weekly  work  schedules,”  998  F.2d  324,  327  (5th  Cir. 

1993).    In  Dole  v.  Snell,  the  plaintiff  cake‐decorators’  schedules  were  “totally 

controlled” by their employer: they were expected to arrive at the premises at a 




                                            37 
particular hour, prevented from leaving until they had decorated all the cakes to 

their  bosses’  satisfaction,  and  required  to  seek  their  employer’s  approval  for 

vacation.  875 F.2d at 806.  In short, “[t]he demands of the business controlled the 

[workers’ schedule],” id., which was indisputably not the case for Plaintiffs here.   

       Instead,  this  case  resembles  those  in  which  we  and  other  Circuits  have 

recognized  independent  contractor  status.    In  Kirsch  v.  Fleet  Street,  for  example, 

we upheld a jury finding that the plaintiff was an independent contractor when, 

inter alia, he “was not required to spend time in the company’s offices [and] was 

free  to  set  his  own  schedule  and  take  vacations  when  he  wished.”    148  F.3d  at 

171.  Likewise, in Herman v. Express Sixty‐Minutes Delivery Service, Inc., the Fifth 

Circuit  concluded  that  a  courier  service  “had  minimal  control  over  its  drivers” 

such that they were independent contractors because, inter alia, “[t]he drivers set 

their own hours and days of work.”  161 F.3d at 303.  Similarly here, Plaintiffs’ 

freedom in choosing when, where, and with what regularity to drive CTG clients 

shows  the  extent  of  their  economic  independence  —  that  they  operated  their 

“business organization[s]” on their own terms, and as they saw fit.   Rutherford, 

331 U.S. at 730. 

                                      *       *      * 




                                             38 
       In  sum,  Plaintiff  black‐car  drivers  exercised  their  business  acumen  in 

choosing the manner and extent of their affiliation with CTG; were able to work 

for  rival  black‐car  services,  cultivate  their  own  clients,  and  pick  up  street  hails; 

made substantial investments in their businesses; and determined when, where, 

and  how  regularly  to  work.    They  owned  or  operated  enterprises  which  were 

flexible and adaptable to market conditions.  In short, based on the record here, 

“[t]hese driver‐owners [were] small businessmen.”  Silk, 331 U.S. at 719.  

                                              III.  

       Plaintiffs,  for  their  part,  rely  on  record  evidence  that  they  contend  shows 

that  Defendants  exercised  control  over  black‐car  drivers,  so  as  to  make  them 

economically  dependent  on  CTG.    Such  evidence,  Plaintiffs  contend,  creates  a 

genuine issue as to whether Defendants exercised control over drivers such that 

they  constituted  “employees”  pursuant  to  the  FLSA.    See  Anderson  v.  Liberty 

Lobby, Inc., 477 U.S. 242, 248 (1986).  We disagree.  “Only disputes over facts that 

might  affect  the  outcome  of  the  suit  under  the  governing  law  will  properly 

preclude  the  entry  of  summary  judgment.”    Id.    Here,  the  evidence  on  which 

Plaintiffs  rely  does  not  change  the  “economic  reality”  of  their  business 

relationship with Defendants.  Superior Care, 840 F.2d at 1059. 




                                              39 
              Plaintiffs  marshal  evidence  principally  in  support  of  two  propositions.  

First,  they  argue  that  the  record  shows  that  Defendants  exercised  control  over 

“all significant aspects of its black car business.”37  Appellant’s Br. 11.  Plaintiffs 

point,  inter  alia,  to  CTG’s  roll  of  organizational  clients,  its  development  and 

operation  of  the  dispatch  system,  and  the  fact  that  CTG  negotiated  rates  with 

clients  and  charged  a  per‐ride  fee  to  drivers.    Second,  in  Plaintiffs’  telling, 

Defendants exerted influence over drivers by enforcing the Rulebooks indirectly 

through  the  Security  Committees and, at  times, directly  through Eduard  Slinin, 

CTG’s president.   

              Neither proposition, even viewing the evidence in the light most favorable 

to Plaintiffs, changes the analysis.  While Defendants did exercise direct control 

over  certain  aspects  of  the  CTG  enterprise,  they  wielded  virtually  no  influence 

over other essential components of the business, including when, where, in what 

                                                            
            Plaintiffs  fault  the  district  court  for  pointing  out  that  the  first  Superior  Care 
              37

factor “concerns ‘degree of control exercised by the [Defendants].’”  Saleem, 52 F. Supp. 
3d at 538 (alteration in original) (quoting Brock, 840 F.2d at 1058).  Plaintiffs contend this 
is  the  incorrect  test:  “It  is  well  established  that  the  ‘power  to  control’  is  .  .  .  the 
‘overarching  concern’  of  the  control  factor.”    Appellant’s  Br.  32  (citing  Irizarry  v. 
Catsimatidis,  722  F.3d  99,  105,  114  (2d  Cir.  2013)).    But  it  is  Plaintiffs  who  mistake  the 
“joint  employer”  test,  which  does  have  such  a  formulation,  for  the  “independent 
contractor” test, which turns on — consistent with our focus on “the economic reality” 
— the actual exercise of control.  Compare, e.g., Barfield, 537 F.3d 149; Zheng, 355 F.3d at 
68, with Superior Care, 840 F.2d at 1058.  
 


                                                               40 
capacity,  and  with  what  frequency  Plaintiffs  would  drive.    “[A]ccepting  that 

Defendants  engaged  in  some  monitoring  and  discipline”  with  respect  to 

Rulebook  standards  does  not  alter  this  picture.    Saleem,  52  F.  Supp.  3d  at  539.  

While  it  may  reflect  a  degree  of  control  over  Plaintiffs’  conduct,  here,  as  in 

Herman, the “opportunity for profit and loss was determined by the drivers to a 

greater  degree  than  [it  was  by  Defendants].”    161  F.3d  at  304.    Drivers  decided 

with  which  dispatch  base  to  affiliate  (even  among  those  integrated  with  CTG), 

whether to purchase or rent franchises, and, once affiliated, how to go about their 

work.    They  could  and  did  provide  rides  in  three  separate  ways  for  CTG,  for 

multiple  car  services  concurrently,  for  independent,  personal  clients,  and 

through street hails (albeit in contravention of TLC rules).  In short, the economic 

reality was that Plaintiffs, with the assistance of CTG and as a “subscriber to [its] 

services,” J.A. 732, operated like small businesses; they decided to affiliate with 

Defendants based on their perceived economic interests, and not those of CTG.   

       To  be  clear,  we  note  in  conclusion  the  narrow  compass  of  our  decision.  

Specifically,  we  do  not  here  determine  that  it  is  irrelevant  to  the  FLSA  inquiry 

that  the  Defendants  provided  Plaintiffs  with  a  client  base,  that  Defendants 

charged  fees  when  Plaintiffs  utilized  Defendants’  referral  system,  or  that 




                                             41 
Defendants  had  some  involvement,  if  limited,  in  rule  enforcement  among 

franchisees.    We  conclude  only  that  assessing  the  totality  of  the  circumstances 

here in light of each Silk factor, undisputed evidence makes clear as a matter of 

law  that  these  Plaintiffs  were  not  employees  of  these  Defendants.    In  a  different 

case,  and  with  a  different  record,  an  entity  that  exercised  similar  control  over 

clients,  fees,  and  rules  enforcement  in  ways  analogous  to  the  Defendants  here 

might  well  constitute  an  employer  within  the  meaning  of  the  FLSA.    Plaintiffs 

here,  however,  have  raised  no  material  issue  to  this  effect.    The  district  court 

therefore properly found them to be independent contractors as a matter of law. 

                                       CONCLUSION 

       We have considered Plaintiffs’ remaining contentions and find them to be 

without  merit.    For  the  foregoing  reasons,  we  AFFIRM  the  judgment  of  the 

district court.  




                                             42